Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Transatlantic Holdings, Inc. Computation of Ratios of Earnings to Fixed Charges (in thousands, except ratios) Nine Months Ended Sept 30, Years Ended December 31, 2009 2008 2007 2006 2005 2004 Income (loss) before income taxes $ ) $ Less: Equity income (loss) of less than 50% owned persons ) Add: Dividends from less than 50% owned persons ) Add fixed charges: Interest expense on 5.75% senior notes due December 14, 2015 - Interest expense on reinsurance balances payable 18 22 - Proportion of rent expense deemed representative of the interest factor Income (loss) before income taxes and fixed charges $ ) $ Ratio of earnings to fixed charges (1) x x x x - x (1) For purposes of the ratio of earnings to fixed charges, earnings represent income (loss) before income taxes excluding income (loss) from equity-method investees plus fixed charges, and fixed charges represent interest expense on the $750 million principal amount of Transatlantic Holdings, Inc.s 5.75% senior notes due on December 14, 2015, which principal amount was reduced to $699 million and $725 million at September 30, 2009 and December 31, 2008, respectively, interest expense on reinsurance balances payable and that portion of rent expense that, in Transatlantic Holdings, Inc.s opinion, approximates the interest factor included in rent expense. (2) Earnings were inadequate to cover fixed charges by $63.0 million for the year ended December 31, 2005. Included in earnings for the year ended December 31, 2005 are catastrophe costs (comprised principally of losses and loss adjustment expenses) of $543.9 million, principally related to Hurricanes Katrina, Rita and Wilma.
